ORDER

PER CURIAM.
Michael L. Johnson (Johnson) appeals from the motion court’s Order and Judgment (Judgment) denying his Motion for Post-Conviction Relief (Motion) under Rule 24.035 following an evidentiary hearing.1 Johnson claims ineffective assistance of plea counsel. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion *664court’s Judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.